Citation Nr: 0024471	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
neuropathy of the left lower extremity.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for muscle and joint 
pain due to an undiagnosed illness.  

5.  Entitlement to service connection for breathing problems 
due to an undiagnosed illness.  

6.  Entitlement to service connection for a bladder disorder 
due to an undiagnosed illness.  

7.  Entitlement to service connection for loss of vision due 
to an undiagnosed illness.  

8.  Entitlement to service connection for hearing loss due to 
an undiagnosed illness.  

9.  Entitlement to service connection for stomach problems 
due to an undiagnosed illness.  

10.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

11.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness.  

12.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 15, 
1991, to October 14, 1991, and served in Southwest Asia 
during the Persian Gulf War from February 13 to September 16, 
1991.  Review of the claims file reflects that he had more 
than three months of active duty prior to his 1991 period of 
service.  
Service connection was denied for a low back disorder and 
neuropathy of the left leg by a December 1993 rating decision 
that became final when the appellant failed to timely appeal 
the decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

Although the appellant initially claimed service connection 
for hair loss, he indicated in his February 1999 notice of 
disagreement and his March 1999 substantive appeal that he 
desired to withdraw that claim.  Therefore, the claim of 
entitlement to service connection for hair loss is not for 
appellate consideration.  

The claims of entitlement to service connection for muscle 
and joint pain, breathing problems, bladder problems, loss of 
vision, hearing loss, stomach problems, memory loss, a sleep 
disorder, and fatigue, as being due to an undiagnosed 
illness, are the subjects of a remand that follows the 
Board's decision as to the other issues currently on appeal.  


FINDINGS OF FACT

1.  A December 1993 rating decision denied service connection 
for a low back disorder, and that decision became final when 
the appellant did not timely file an appeal from the decision 
after receiving notification thereof in December 1993.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
his claim for service connection for a low back disorder.  

3.  There is no competent evidence of a nexus between the 
appellant's current osteoarthritis of the lumbosacral spine 
and inservice disease or injury.  

4.  The December 1993 rating decision denied service 
connection for neuropathy of the left lower extremity, and 
that decision became final when the appellant did not timely 
file an appeal from the decision after receiving notification 
thereof in December 1993.  

5.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
his claim for service connection for neuropathy of the left 
lower extremity.  

6.  There is no competent evidence of a nexus between the 
appellant's current left ischial radiculopathy and inservice 
disease or injury.  

7.  The appellant served in Southwest Asia during the Persian 
Gulf War.  

8.  There is competent medical evidence that the appellant 
has PTSD that is related to his experiences in the Persian 
Gulf War.  


CONCLUSIONS OF LAW

1.  The evidence received by VA since the December 1993 
rating decision is new and material with respect to the claim 
for service connection for a low back disorder; hence the 
claim is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 5108, 7105(c) (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.307, 3.309, 20.302(a) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  

3.  The evidence received by VA since the December 1993 
rating decision is new and material with respect to the claim 
for service connection for neuropathy of the left lower 
extremity; hence the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105(c) (West 1991 and Supp. 2000); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1999).  

4.  The appellant has not submitted a well-grounded claim for 
service connection for neuropathy of the left lower 
extremity.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

5.  The appellant has submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

I.  A Low Back Disorder and Neuropathy 
of the Left Lower Extremity

Claims for service connection for a low back disorder and 
neuropathy of the left lower extremity were previously denied 
by a December 1993 rating decision that became final when the 
appellant did not file a timely appeal of the decision after 
receiving notification thereof in December 1993.  Except as 
otherwise provided, when a claim becomes final after an 
unappealed rating decision, the claim may not be thereafter 
reopened.  Should new and material evidence be presented or 
secured with respect to a claim that has been disallowed, the 
claim shall be reopened and reviewed as to all of the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302(a).  

The appellant asserts that his current low back disability 
and left leg disability, diagnosed as osteoarthritis of the 
lumbosacral spine and left ischial neuropathy, respectively, 
are related to the low back and left leg problems for which 
he received treatment during his period of active service 
from January 1991 to October 1991.  He asserts that a 
previous and final December 1993 rating decision by the RO, 
which denied these claims, should be reopened because he has 
submitted evidence since that decision, which is both new and 
material.  

In Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the process for reopening claims was a three-step 
process under the holding by United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  the Secretary must first 
determine whether new and material evidence has been 
presented, which under 38 C.F.R. § 3.156(a) means evidence 
not previously submitted to agency decision makers which 
satisfies the following requirements: it bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim; second, if new and material 
evidence has been presented, immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary must reopen the claim 
and "evaluate the merits of the veteran's claim in light of 
all the evidence, both old and new" after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  For the 
limited purpose of determining whether to reopen a claim, the 
Board must accept the new evidence as credible and entitled 
to full weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claim for service connection for residuals of head trauma was 
last finally denied by the December 1993 rating decision.  

The evidence of record at the time of the December 1993 
rating decision included the appellant's service medical 
records, which showed treatment for pain and numbness in the 
left foot, beginning in March 1991, that eventually evolved 
into complaints of pain in the low back and left leg that 
were treated between August and October 1991.  The appellant 
failed to report for VA medical examinations scheduled in 
November 1993.  Service connection was denied for a low back 
disorder and neuropathy of the left lower extremity by the 
December 1993 rating decision on the basis that the evidence 
did not show that the appellant had a chronic low back 
disorder or chronic neuropathy of the left leg.  

The evidence submitted since the December 1993 rating 
decision includes a report of a November 1998 VA medical 
examination that diagnosed osteoarthritis of the lumbosacral 
spine and left ischial neuropathy, mild.  

Because the appellant's initial claims for service connection 
for a low back disorder and neuropathy of the left lower 
extremity were denied in December 1993 on the basis that 
neither a chronic low back disability nor a chronic left leg 
neuropathy was shown, the Board finds that the evidence 
submitted since then is significant and must be considered in 
order to fairly decide the merits of the appellant's current 
claims for service connection for a low back disorder and 
neuropathy of the left lower extremity.  The evidence is new 
because it demonstrates the presence of osteoarthritis of the 
lumbosacral spine and left ischial neuropathy, and it is 
material because it raises the question of whether the 
current low back disorder and neuropathy of the left lower 
extremity are the residuals of the low back and left leg 
problems the appellant experienced in service.  Accordingly, 
the Board reopens the claims of entitlement to service 
connection for a low back disorder and neuropathy of the left 
lower extremity on the basis that the appellant has submitted 
new and material evidence.  38 U.S.C.A. §§ 5107, 5108, 
7105(c); 38 C.F.R. § 3.156.  

Because the Board has determined that the appellant's claims 
for service connection for a low back disorder and neuropathy 
of the left lower extremity are reopened, they must be 
reviewed under the second element of Winters, which is 
whether the claims are well grounded.  Reviewing the claims 
file, the Board finds that the appellant's contentions and 
evidence submissions have been focused on the merits of his 
claims, and that, therefore, he will not be prejudiced by a 
decision of the claims on the merits at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for a low back disorder and neuropathy of the left 
lower extremity.  The first element required to show a well-
grounded claim is met because the November 1998 VA 
examination diagnosed osteoarthritis of the lumbosacral spine 
and left ischial neuropathy.  The second element required for 
a well-grounded claim is also met because the appellant's 
service medical records show that he was treated for low back 
and left leg problems during his period of active service in 
1991.  

However, the third element for a well-grounded claim under 
Caluza is not met as to either of the appellant's claims for 
service connection for a low back disorder or neuropathy of 
the left lower extremity because he has failed to show the 
required nexus between a low back disorder and neuropathy of 
the left lower extremity and any injury or disease in 
service.  There is no medical evidence establishing a link 
between the current osteoarthritis of the lumbosacral spine 
and left ischial neuropathy and the appellant's active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  The Board notes that the medical evidence 
demonstrates that the initial manifestation of arthritis in 
the lumbosacral spine was more than one year after service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although statements regarding the appellant's 
a low back disability and neuropathy of the left lower 
extremity have been presented, the record does not show that 
a medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of the osteoarthritis of the lumbosacral spine 
and left ischial neuropathy to service have been submitted.  
Consequently, the lay statements, while credible with regard 
to the appellant's subjective complaints and history, are not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims of entitlement to service connection 
for a low back disorder and neuropathy of the left lower 
extremity are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  However, in the limited 
circumstances where a claim for benefits is incomplete, and 
references other known and existing evidence, VA is obliged 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, and this duty 
must be based on the facts of each case.  See Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  In this case, the RO 
substantially complied with this obligation in a March 1999 
statement of the case.  Unlike the situation in Robinette, 
the appellant has not put VA on notice of the existence of 
any specific evidence that, if submitted, could make these 
claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for a low back 
disorder and neuropathy of the left lower extremity on the 
basis that they were not well grounded, the Board concludes 
that this error was not prejudicial to him.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

II.  PTSD

The appellant contends that he was exposed to traumatic 
events during his period of active service in Southwest Asia 
which led to the development of PTSD.  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for PTSD.  As the evidence shows that the 
appellant served in Southwest Asia during the Persian Gulf 
War and there is competent medical evidence (November 1998 VA 
PTSD examination) that diagnoses the appellant with PTSD that 
is evidenced by recurrent distressing thoughts of events that 
occurred in the Persian Gulf, the Board concludes that he has 
met his initial burden of presenting evidence that his claim 
for service connection for PTSD is plausible or otherwise 
well grounded.  However, additional evidence must be obtained 
before the Board can render a decision regarding the claim.  
To decide the claim on the merits at this time would be 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  


ORDER

New and material evidence having been submitted with regard 
to the claims of entitlement to service connection for a low 
back disorder and neuropathy of the left lower extremity, 
those claims are reopened.  

The claims for service connection for a low back disorder and 
neuropathy of the left lower extremity are denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

The appellant claims that he has muscle and joint pain, 
breathing problems, bladder problems, loss of vision, hearing 
loss, stomach problems, memory loss, a sleep disorder, and 
fatigue, which are due to an undiagnosed illness contracted 
in Southwest Asia during the Persian Gulf War.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence (1) that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; (3) or that 
the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

In reviewing the statement of the case that was issued to the 
appellant in March 1999, the Board finds that the RO has not 
considered his claims of entitlement to service connection 
for muscle and joint pain, breathing problems, bladder 
problems, loss of vision, hearing loss, stomach problems, 
memory loss, a sleep disorder, and fatigue, on the basis of 
whether each disability is due to an undiagnosed illness 
contracted during the Persian Gulf War.  The RO made no 
mention of the appropriate laws and regulations, and did not 
make any reference to disabilities related to undiagnosed 
illnesses from the Persian Gulf War.  Rather, the RO limited 
its decision to whether the claims were well grounded.  
Inasmuch as the thrust of the appellant's argument concerning 
those claims is that the symptoms/disabilities are due to an 
undiagnosed illness from the Persian Gulf War, the Board 
believes that due process considerations necessitate a remand 
in order to have the RO consider whether the appellant has 
muscle and joint pain, breathing problems, bladder problems, 
loss of vision, hearing loss, stomach problems, memory loss, 
a sleep disorder, or fatigue, that is due to an undiagnosed 
illness from the Persian Gulf War.  

Regarding the appellant's claim of entitlement to service 
connection for PTSD, the Board notes that while the VA 
psychiatric examination conducted in December 1993 diagnosed 
PTSD, there has been no confirmation of the stressors alleged 
by the appellant to have caused his PTSD, which included 
seeing dead bodies and burned cars, smelling decaying bodies, 
and having some Egyptian soldiers startle him on one occasion 
when they came up behind him in a warehouse.  The record does 
not show that the appellant is a combat veteran.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
Court set forth the framework for establishing the presence 
of a recognizable stressor, which is an essential 
prerequisite to support the diagnosis of PTSD.  The Court 
analysis divides into two major components, with the first 
component involving the evidence required to demonstrate the 
existence of an alleged stressful event, and the second 
involving a determination as to whether the stressful event 
is of the quality required to support the diagnosis of PTSD.  

With regard to the first component, under 38 U.S.C.A. 
§ 1154(b), 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
occurrence of the recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran was ". . . 
engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).  The Court, in Hayes, articulated a two-step 
process of determining whether a veteran has "engaged in 
combat with the enemy."  First, it must be determined, 
through recognized military citations or other supported 
evidence, that the veteran was engaged in combat with the 
enemy, and that the claimed stressors are related to said 
combat.  If the determination, with respect to this type, is 
affirmative, then (and only then) the second step requires 
that the veteran's lay testimony, regarding the claimed 
stressors, must be accepted as conclusive after the actual 
occurrence.  Moreover, no further development or 
corroborative evidence will be required provided that the 
veteran's testimony is found to be credible and ". . 
.consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, at 98.  In other words, the 
claimant's assertions that he fought against an enemy are not 
sufficient, by themselves, to establish this fact.  The 
record must first contain recognized military citations or 
other supportive evidence to establish that he ". . . engaged 
in combat with the enemy."  

The Board further notes that the Court has indicated that the 
mere presence in a combat situation is not sufficient to show 
that an individual was engaged in combat with the enemy.  
Wood v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD.  Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between a currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f).  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  

Recognizing VA's duty to assist the appellant in the 
development of facts pertinent to his claim for service 
connection for PTSD under the provisions of 38 U.S.C.A. 
§ 5107(a) and 38 C.F.R. § 3.103(a), the Board believes that 
additional evidence must be obtained in order to determine if 
the appellant has PTSD that can be linked to traumatic events 
to which he was exposed during military service.  The Board 
also is aware of its duty to ensure that the appellant is 
accorded his due process rights with regard to his claims 
pertaining to several disabilities alleged to be due an 
undiagnosed illness from the Persian Gulf War.  Therefore, 
the claims of entitlement to service connection for PTSD, 
muscle and joint pain, breathing problems, bladder problems, 
loss of vision, hearing loss, stomach problems, memory loss, 
a sleep disorder, and fatigue are remanded to the RO for the 
following actions:  

1.  The RO should obtain the appellant's 
service personnel records and associate them 
with the claims file.  

2.  Information provided by the appellant in a 
February 1999 statement as to the specific 
details regarding the claimed stressful events 
to which he alleges he was exposed while in 
Southwest Asia (dead and decomposing bodies and 
burned cars) should be forwarded to the U. S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197, along 
with copies of the appellant's service 
personnel records to attempt to corroborate to 
the extent possible the incident or incidents 
which the appellant has reported as stressors.  
The USASCRUR  should be asked to make a 
specific finding based on the service records 
as to whether the veteran engaged in combat.  
Any information obtained is to be associated 
with the claims folder and any additional 
development suggested by the USASCRUR should be 
undertaken by the RO.  

3.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, with respect to whether the appellant 
was exposed to the specific events claimed as 
stressors in service.  In rendering this 
determination, the attention of the RO is 
directed to the cases of Zarycki and West, and 
the discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in combat 
with the enemy."  

4.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of any 
psychiatric disorder.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner prior 
to the examination.  The RO must specify, for 
the examiner, the stressor or stressors that it 
has determined are established by the record.  
The examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to a stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify whether each stressor found to be 
established by the RO was sufficient to produce 
PTSD; whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and, whether there is a link between 
the current symptomatology and one or more of 
the inservice stressors found to be established 
for the record by the RO and found to be 
sufficient to produce PTSD by the examiner.  
The diagnosis should be in accordance with DSM-
IV(tm).  The report of the examination should 
include a complete rationale for all opinions 
expressed. 

5.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

6.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

7.  The RO should evaluate the appellant's 
claims of entitlement to service connection for 
muscle and joint pain, breathing problems, 
bladder problems, loss of vision, hearing loss, 
stomach problems, memory loss, a sleep 
disorder, and fatigue, as to whether any of the 
alleged disabilities is due to an undiagnosed 
illness contracted in Southwest Asia during the 
Persian Gulf War.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

